NOT FOR PUBLICATION


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


                                                         Case No. 15-cv-885 (SDW) (LDW)
  DAVID GOLDRICH,
                       Plaintiff,                        ORDER

  v.
  CITY OF JERSEY CITY, et al.,                           October 25, 2019

                       Defendants.



 WIGENTON, District Judge.
        Before this Court is Magistrate Judge Leda Dunn Wettre’s (“Judge Wettre”) Supplement

 to Report and Recommendation (“Supplemental R&R”), dated September 20, 2019 (ECF No.

 266), supplementing her Report and Recommendation (“R&R”), dated June 26, 2019. (ECF No.

 252.) The Supplemental R&R recommended that Defendants the City of Jersey City (“Jersey

 City”) and James Shea’s (“Shea”) (collectively, “Defendants”) Motion for Attorneys’ Fees and

 Costs be granted in part and denied in part, and to award Defendants $51,528.45. This Court has

 reviewed the reasons set forth by Judge Wettre in the Supplemental R&R, the parties’ objections

 and responses, and the other documents in this matter. For the reasons set forth in this Court’s

 Letter Opinion, dated October 25, 2019,

        IT IS on this 25th day of October, 2019,

        ORDERED that Judge Wettre’s Supplemental R&R (ECF No. 266) recommending this

 Court award $51,528.45 in reasonable fees and costs to Defendants is ADOPTED.
        SO ORDERED.

                                               s/ Susan D. Wigenton_______
                                               SUSAN D. WIGENTON
                                               UNITED STATES DISTRICT JUDGE

Orig:       Clerk
cc:         Hon. Leda D. Wettre U.S.M.J.
            Parties




                                           2
